DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing sheets were received on August 10th, 2021. These drawings are acceptable.
Response to Amendment
The Amendment filed August 10th, 2021 has been entered. Claims 11, 13-14 and 16-25 are pending. Claims 11, 14 and 18 have been amended, claims 12 and 15 have been canceled and claims 21-25 have been added by the Applicant. Applicant’s amendments have overcome the drawings objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Kucher on September 21st, 2021.
The application has been amended as follows: 
20. (Previously Presented) The switching device according to claim 11, wherein the gas has an H2 content of at least 50%. 21. (New) The switching device according to claim 11, wherein the at least one stationary contact comprises copper and the one movable contact comprises copper; has been changed to:
20. (Previously Presented) The switching device according to claim 11, wherein the gas has an H2 content of at least 50%.
21. (New) The switching device according to claim 11, wherein the at least one stationary contact comprises copper and the one movable contact comprises copper
Allowable Subject Matter
Claims 11, 13-14 and 16-25 are allowed.
th, 2021 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art fails to teach or show, alone or in combination the claimed switching device comprising a switching chamber containing a gas comprising H2; and where the switching chamber has a switching chamber wall and a switching chamber base, where the switching chamber base at least partially comprises a polymer material configured to release hydrogen when heated, and where the switching chamber wall at least partially comprises the polymer material.
The prior art does not teach or suggest the aforementioned limitations, nor would it have been obvious to modify the art of record to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833